pDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1-11, 13-20 have been considered but are moot in view of new ground of rejection.
	Applicant argues the combination of cited references does not teach newly added limitation “implementing a map application configured to provide a user interface and obtaining instruction of a user on the map view and annotations” because Miller (or E281) in view of Korbecki (with its fully incorporated by references) and Eikhoff are completely silent on the aspect of implementing a map application to provide a user interface (pages 25-26, 28-29). This argument is respectfully traversed.
	E281 in view of Korbecki and Eikhoff discloses implementing an application with representation for identification of each rooms in a home network/building on a user interface and obtaining instructions/selections of a user on the network view and annotations of each room, device associated with each room to configure a particular device in each room or to navigate through different devices/location in the home network (see include, but not limited to, E281: figures 12i, 12m, 12p, 15, paragraphs 0119-0123, 0133, 0138, 0141; E827: figures 11, 13-14, 28; Korbecki: figures 7-8, paragraphs 0083, 0090; Shimy: figures 6-8, 11, 14, paragraphs 0090, 0093, 0105; Eikhoff: figures 6-12, paragraphs 0050, 0078-0085). Thus, E281, Korbecki and Eikhoff discloses “implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations” (read on implementing/providing an application with map/information about location of rooms/devices configured to provide a user interface and obtain instructions of user on the area/location view and annotations with information of room/device).
	It is further noted that the teaching of implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations is well known in the art. See for example, US 8250601 (figures 3-6); US 20130282180 (figure 8), US 8418206 (figure 4), US 20080022322 (figures 3-7); US 20070204231 (figures 4-15); US 6272150 (figures 13-17, col. 22, lines 46-65).

	For reasons given above, rejections of claims 1-11, 12-20 are maintained as discussed below.
Claim 12 has been canceled.

Once again, it is noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008), (discussing cases pertaining to non-functional descriptive material). Or Appeal 2009-010851 (Application 10/622,876) as an example for nonfunctional descriptive material and M.P.E.P 2111.05.	
In this case, limitations such as “first media relative to an image of a unique identifier of the room, second media relative to a unique identifier of the set-top box, and third media relative to a physical connection between the set top box and the display”, “installation quality assurance” or “physical quality assurance…” in claims 1, 19, 20, or “image of room number on a door of a room” in claim 13, “fourth media relative to a unique identifier of a display”, in claim 14, “fifth media relative to a welcome page” in claim 15, “sixth media relative to a machine-readable optical label…” in claim 16, “seventh media relative to guest room spaces within the room” in claim 17, “bathroom area audiovisual media”, “dressing area audiovisual media”… in claim 18 and similar limitations recited in claims 19-20 could be considered as non-functional descriptive material because these limitations do not differentiate from the system that receives different types of data (i.e., first, second, third) and establishing physical quality assurance based on the received types of data . Examiner no need to give patentable weight to non-functional descriptive material (see BPAI decision in Appeal 2009-010851 as one example of non-function descriptive material for claim limitation of particular types of data).
Although Examiner no need to give patentable weight to non-functional descriptive material, all claim limitations, including limitation of non-functional descriptive material, are known by prior art as discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S 20150058909 A1) in view of Korbecki et al. (U.S 2013/0173765 A1) and further in view of Eikhoff (U.S 2016/0110916).
Note: all documents that are directly or indirectly incorporated by references in their entireties in Korbecki (see include, but are not limited to, paragraphs 0023, 0025, 0028, 0031, 0052, 0059, 0072) including U.S 2002/0174430 (hereinafter referred to as E430), U.S 2010/0153885 (referred to as Yates), U.S 8,046,801 (referred to as E801), 7,761,892 (referred to as E892), U.S 2011/0069940 (referred to as Shimy), U.S 2005/0251827 (referred to as E827)  are treated as part of the specification of Korbecki (see for example, MPEP 2163.07 b).

Regarding claim 1, Miller discloses a system for entertainment center technical configuration (figures 1, 2, 5), the system comprising: 
	a set-top box (set top box 12) located in a room at a hospitality establishment having a plurality of rooms (figures 1, 3A, 4, paragraphs 0013- 0014), the set-top box including: 
	a housing securing a television input (e.g., TV content signal input 162), a television output (TV output 164), a processor (150), memory (152), and storage (154) therein (see include, but are not limited to, figure 4, paragraphs 0025-0027), 
	a busing architecture (bust architecture 160) communicatively interconnecting the television input, the television output, the processor, the memory, and the storage (see include, but are not limited to, figure 4, paragraphs 0025-0027),
	 the television input configured to receive a source signal from an external source, the television output configured to forward a fully tuned signal to a display, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	execute a technical protocol to make the set- top box and the display ready for use, 
send an installation quality assurance signal relative to the execution of the technical protocol (send an installing quality signal includes status of installing, indicators of status, etc.) see include, but are not limited to, figures 4-5, paragraphs 0025-0031, claim 1); and  
	31a server located remote to the room (property server and/or management server – figure 1, paragraph 0014-0015), to: 
	receive the installation quality assurance signal from the set-top box, establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online (verifying a valid room identification at the set-top box, or Room ID set/check, Room Test result); verifying the room has passed a self-test (verifying valid room identification at the set-top box, or Room ID set/check, Room Test result); verifying the room is free of TV connection issues (e.g., visual with green indicator for connections in the room), HDMI connection issues (e.g., based on color of indicator of connection including HDMI connection 24) , and TV control connection issues (TV control connection issues including whether there is a valid control signal/connection at the set-top box being sent to television output, TV control in effect, TV not under control, TV result, etc. ); verifying that the set-top box satisfies RF specifications (e.g., verifying valid digital channel tuning at the set-top box from the television input, valid signal quality at the set-top box, wireless network connectivity at the set top box, etc.); verifying that Bluetooth® devices are activated, verifying WiFi devices are activated (verifying Bluetooth or other wireless connections/run Wifi check, etc.), and verifying room number match (verifying valid room identification/ID see include, but are not limited to, Miller: figures 1-2, 5, paragraphs 0013-0015, 0019-0021, 0026, 0029 and discussion in “response to arguments” in the last final rejection),
substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, first media relative to an image of the room (receive from a mobile device 34 such as pad or phone, captured image of the room/room identification and status information from set top box), and 32establish physical quality assurance of the room based on the first and other received media, annotating representation of the room with at least one of the first, second, third media, implementing an application configured to provide a user interface and obtaining instructions of a user based on information on screen and annotations (e.g., annotating representation such as room identification, name, letter with data relative to at least one of the installation progress indicator, technical status and the physical quality assurance such as network connectivity, signal quality, etc. at set top box with at least one of the first, second, and third media associated with the room, implementing an application on screen configured to provide a user interface with indicators and obtaining instructions of user based on view and annotations with indicators on the screen - see include, but are not limited to, figures 1-2, 4-5, paragraphs 0004, 0016-0019-0022, 0028-0031 and discussion in “response to arguments” above and in the last final rejection).
	However, Miller does not explicitly disclose the server including: a housing securing inputs, outputs, a processor, memory, and storage therein, a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor; the server receives image of a unique identifier of the room, second media relative to a unique identifier of the set-top box, and third media relative to a physical connection between the set-top box and the display; rendering a map view based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment; and implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations.
	Korbecki discloses server (e.g., role server, cloud server, local server and/or server at the distribution facility, service provider, and/or primary user television equipment device) including: 
	a housing securing inputs, outputs, a processor, memory, and storage therein (a device/box securing inputs, outputs to the other user device /secondary user equipment), a processor/control circuitry/microprocessor, memory, and storage therein – see include, but are not limited to, figures 3-6, paragraphs 0017, 0032-0039, 0052, 0061, 0066; E892: figures 2a-2d; E801: figures 2c, 4-5, 29, 31, col. 31, line 47-col. 32, line 15);
	 a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor (see include, but are not limited to, figures 3-6, paragraphs 0017, 0032-0039, 0052, 0061, 0066, 0071, 0073-0076, ; E892: figures 2a-2d; E801: figures 2c, 4-5, 29, 31, col. 31, line 47-col. 32, line 15).
Korbecki further discloses image taken by one of the user equipment depicting one or more of the other user devices connected to the user equipment device, the identifier of user equipment device, and captured image of any objects in the room, device capabilities, identifier of the room, etc.  are sent to server and the server analyzes the received information and establish physical quality assurance of the room based on the identifier of device, capability of device, connectivity between devices and other data in the room, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test (e.g., for determination access authorization of particular program or for displaying paused program on device in the room); verifying the room is free of TV connection issues, HDMI connection issues, and TV control connection issues (e.g., other device is in range of out of range of the television); verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated (according to determination whether the mobile device is in range or out of range), and verifying room number match (see include, but are not limited to, see include, but are not limited to, figures 5-12, paragraphs 0004-0006, 0035, 0037, 0050, 0052, 0059, 0061, 0063, 0071, 0072, 0076, 0101-0102, 0119, 0134 ; E892: figures 2a-2d; E801: figures 11, 22, 31, 37, 39-40, 43; col. 31, line 47-col. 32, line 15, col. 33, line 44-col. 34, line 17; Shimy: paragraphs 0089, 0090, 93-0095, 0105, 0111, 0113, 0126, 0150-0151). Thus, it would have been obvious to one of ordinary skill in the art that the server receives image/media of a unique identifier of the room (e.g., room number/identifier for child room, living room, parent room, etc.), second media relative to a unique identifier of the set-top box (e.g., media or image or logo, serial number, UUID, etc. relative to unique identifier of user device including set-top box), and third media relative to a physical connection between the set-top box and the display (media relative to path/connection/link/wiring/network topology between the set top box and the display/television and other devices) and establish physical quality assurance of the room based on the first, second, and third media so that the server determines/knows particular devices in the particular room (parent bed room, living room, etc.) and particular device connected with the set top box thereby and other devices in the room to change/authorize/route content to device(s) to particular room, network, location/device based on media/images received relative to the device identifier, room identifier, and connection/link between set top box and television/display as described in Korbecki with incorporated references including Shimy as discussed above (see also “response to arguments” above).
	Korbecki also discloses rendering a map view of the hospitality establishment based on the obtained map data, the map view including representation of the room with at least one of first, second, third media (icon, representation of room/location with quality of connectivity/available is polled/retrieved and display with video being tuned or video chat of the devices being polled/retrieved) and a plurality of other rooms at the hospitality establishment (rendering a map view/user interface and/or network topology on menu of network devices based on the obtained map/location data, the map view/network topology interface including representation of room such as room and plurality of other rooms such bedrooms, guest room, master room, etc. at the network – see include, but are not limited to, Korbecki: figures 5-11, paragraphs 0047, 0066-0067, 0073, 0083-0084, 0088; E208: figure 11, paragraphs 0019, 0070, 0171-0172, 0214-0217; Shimy: paragraphs 0144, 0150, 0158; DeWeese: figures 11,16 and discussion in “response to arguments” above);
	implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (implementing an application location/structure information configured to provide a user interface and obtaining instructions of user on the application and annotations/icons of devices/locations perform settings/selections of device at different rooms/locations in home network – see include, but not limited to, Korbecki: figures 7-8, paragraphs 0083, 0090; Shimy: figures 6-8, 11, 14, paragraphs 0090, 0093, 0105 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller with the teachings as obviously taught by Korbecki in order to yield predictable result such as to effectively target and tailoring content to users based on types of device, location and connectivity of devices in a particular room (see include, but are not limited to, Korbecki: paragraphs 0002-0003, 0006; Shimy: paragraph 0002).
Eikhoff discloses rendering map view of hospitality establishment based on obtained map data, the map view including a graphical representation, annotating the graphical representation with at least one of first, second, third media; and implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see include, but are not limited to, Eikhoff: figures 6-13, paragraphs 0050, 0078-0085, claims 6, 8, 10 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify Miller in view of Korbecki with the teachings including map view including graphical representation and annotating graphical representation as taught by Eikhoff in order to yield predictable result such as to easily identify and/or navigate through rooms/locations.

Regarding claim 2, Miller in view of Korbecki and Eikhoff further discloses wherein the hospitality establishment is selected from the group consisting of furnished multi-family residences, dormitories, lodging establishments, hotels, hospitals, and multi-unit environments (see include, but are not limited to, Miller: figure 1, paragraph 0007; Korbecki: paragraphs 0047, 0066-0067; Eikhoff: figure 6-9, paragraphs 0014-0015).

Regarding claim 3, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to render a 3-D perspective view of the hospitality establishment (see include, but are not limited to, Korbecki: paragraphs 0039, 0041, 0142’ Eikhoff: figures 6-9, paragraphs 0078-0083).

Regarding claim 4, Miller in view of Korbecki and Eikhoff further discloses the system as recited in claim 1, wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to render a multi-floor view of the hospitality establishment (see include, but are not limited to, Miller: figure 1, paragraph 0007; Korbecki: paragraphs 0047, 0066-0067; Eikhoff: figure 6-17, paragraphs 0014-0015).

Regarding claim 5, Miller in view of Korbecki and Eikhoff further discloses the system as recited in claim 1, wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the hospitality establishment (see include, but are not limited to, Miller: figure 1; Korbecki: paragraphs 0039, 0041, 0142’ Eikhoff: figures 6-17, paragraphs 0078-0083).

Regarding claim 6, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a floor of the hospitality establishment (see include, but are not limited to, Miller: figures 1-2; Korbecki: paragraphs 0039, 0041, 0142; Eikhoff: figures 6-16, paragraphs 0078-0083).

Regarding claim 7, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to at least partially integrate at least one of the first, second, and third media into the graphical representation of the room (see include, but are not limited to, Miller: figures 1-2; Korbecki: figures 5-9; Eikhoff: figures 6-9).

Regarding claim 8, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to at least partially combine at least one of the first, second, and third media with the graphical representation of the room (see include, but are not limited to, Miller: figures 1-2; Korbecki: figures 1, 5-9; Shimy: figures 6-9; Eikhoff: figures 6-9)..

Regarding claim 9, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to annotate the graphical representation of the room with data relative to the installation quality assurance (see include, but are not limited to, Miller: figures 1-2, 5; Korbecki: figures 1, 5-9; Shimy: figures 6-9; Eikhoff: figures 6-9).

Regarding claim 10, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to annotate the graphical representation of the room with data relative to the physical quality assurance (see include, but are not limited to, Miller: figures 1-2, 5; Korbecki: figures 1, 5-9; Shimy: figures 6-9; Eikhoff: figures 6-9).

Regarding claim 11, Miller in view of Korbecki and Eikhoff further discloses wherein the proximate wireless-enabled interactive programmable device comprises a device selected from the group consisting of personal computers, laptops, tablet computers, smart phones, and smart watches (see include, but are not limited to, Miller: figures 1-2, 5; Korbecki: figures 5-10; Shimy: figures 8-13).

Regarding claim 13, Miller in view of Korbecki and Eikhoff further disclose capture any image based in contextual information in a room or room ID set (see include, but are not limited to, Miller: figure 1, paragraphs 0016, 0020-0021; Korbecki: paragraphs 0035, 0076, 0102, 0119, 0134; Eikhoff; figures 6-16). Thus, it would have been obvious to one of ordinary skill in the art to incorporate that captured image of contextual information comprises an image of a room number on a door of the room in order to identify a room based on number.  

Regarding claim 14, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, receive a fourth media relative to a unique identifier of the display (unique identifier, serial number of device such as display or television – see include, but are not limited to, Miller: figures 1, 2, paragraphs 0023, 0019; Korbecki: figures 5-8, paragraphs 0075, 0076, 0101; Eikhoff: figures 6-9) .  

Regarding claim 15, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a fifth media relative to a welcome page on the display (fifth media relative to a welcome page on the display is read on media relative to ready for setting/assigning or ready for use, reminder, or any page that is display when the display is turned on  – see include, but are not limited to, Miller: figures 2, 5; Korbecki: figures 5-8; Shimy: figures 5-11, 14).  

Regarding claim 16, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a sixth media relative to a machine-readable optical label that contains information about a status of the technical protocol (label or information that contain information about the status of the technical protocol such as where device is not in connected with display, whether the device is returned/connected with the display device in the room, etc. - see include, but are not limited to, Miller: figure 2, paragraph 0019; Korbecki: figures 5-8; Shimy: figures 8-14).  

Regarding claim 17, Miller in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a seventh media relative to guest room spaces within the room (space or contextual information in the room - see include, but are not limited to, Miller: figure 2, paragraph 0019; Korbecki: figures 5-8; Shimy: figures 8-14).   

Regarding claim 18, Miller in view of Korbecki and Eikhoff further discloses providing image and/or media of contextual information relative to the room including particular region, object in the room - see include, but are not limited to, Miller: figure 2, paragraph 0019; Korbecki: figures 5-8, paragraphs 0035, 0076, 0102, 0119, 0174; Shimy: figures 8-14, paragraphs 0053, 0087, 0090, 0094-0095; Eikhoff: figures 6-16, paragraphs 0078-0085, 100). Thus, it would have been obvious to one of ordinary skill in the art to incorporate that wherein the seventh media relative to guest room spaces within the room further comprises audiovisual media of the room selected from the group consisting of bathroom area audiovisual media, dressing area audiovisual media, clothes storage area audiovisual media, sleeping area audiovisual media, work area audiovisual media, entry area audiovisual media, window view audiovisual media, and hallway area audiovisual media in order to identify particular area/region in the room.  

Regarding claim 19, the limitations of a system that correspond to the limitations of claims 1, 14-16 are analyzed as discussed in the rejection of claims 1, 14-16. Particularly, Miller in view of Korbecki and Eikhoff obviously discloses a system for entertainment center technical configuration, the system comprising: 
	a set-top box located in a room at a hospitality establishment having a plurality of rooms, the set-top box including:
	a housing securing a television input, a television output, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage, 
	the television input configured to receive a source signal from an external source, 
	the television output configured to forward a fully tuned signal to a display, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	execute a technical protocol to make the set- top box and the display ready for use, 
	send an installation quality assurance signal relative to the execution of the technical protocol (see similar discussion in the rejection of claim 1),
	generate a human-readable visual label that contains information about a status of the technical protocol (human-readable visual labels 54); 
	generate a machine-readable optical label (machine-readable optical label 68) that contains information about the status of the technical protocol, the machine-readable optical label includes diagnostic information for escalated and remote trouble shooting about the status of the technical protocol, 
forward, via the television output, the output signal including the human-readable visual label and the machine-readable optical label to the television, and 
dynamically update the human-readable visual label and the machine-readable optical label as a status of the technical protocol changes (see include, but are not limited to, Miller: figures 2, 5, paragraphs 0019-0022, 0027, 0029; Korbecki: figures 7-8); and 
	a server located remote to the room, the server including:
	a housing securing inputs, outputs, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	receive the installation quality assurance signal from the set-top box, 
	establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test; verifying the room is free of TV connection issues, HDMI connection issues , and TV control connection issues; verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated, and verifying room number match,
	substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, a first media relative to an image of a unique identifier of the room, a second media relative to a unique identifier of the set-top box, and a third media relative to a physical connection between the set-top box and the display (see similar discussion in the rejection of claim 1), 
	receive a fourth media relative to a unique identifier of the display (see similar discussion in the rejection of claim 14), 
	receive a fifth media relative to a welcome page on the display (see similar discussion in the rejection of claim 15), and 
	a sixth media relative to a machine-readable optical label that contains information about the status of the technical protocol (see similar discussion in the rejection of claim 16), 
	establish physical quality assurance of the room based on the first, second, third, fourth, fifth, and sixth media, 
	rendering a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment, 
	annotating the graphical representation of the room with at least one of the first, second, third, fourth, fifth, and sixth media; and
	implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see similar discussion in the rejections of claims 1, 14-16 and Korbecki: figures 5-9; Eikhoff: figures 6-16; Miller: figures 1-2, 5 and discussion in “response to arguments” above).

Regarding claim 20, limitations that corresponds to the limitations of claims 19, 17 are analyzed as discussed in the rejection of claims 19, 17. Particularly, Miller in view of Korbecki and Eikhoff obviously discloses the system for entertainment center technical configuration, the system comprising: a set-top box located in a room at a hospitality establishment having a plurality of rooms, the set-top box including:
	a housing securing a television input, a television output, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage, 
	the television input configured to receive a source signal from an external source, 
	the television output configured to forward a fully tuned signal to a display, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	execute a technical protocol to make the set- top box and the display ready for use, 
	send an installation quality assurance signal relative to the execution of the technical protocol, 
	generate a human-readable visual label that contains information about the status of the technical protocol; 
	generate a machine-readable optical label that contains information about the status of the technical protocol, the machine-readable optical label includes diagnostic information for escalated and remote trouble shooting about a status of the technical protocol, 
	forward, via the television output, the output signal including the human-readable visual label and the machine-readable optical label to the television, and 
	dynamically update the human-readable visual label and the machine-readable optical label as the status of the technical protocol changes; and a server located remote to the room, the server including:
	a housing securing inputs, outputs, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	receive the installation quality assurance signal from the set-top box, 
	establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test; verifying the room is free of TV connection issues, HDMI connection issues , and TV control connection issues; verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated, and verifying room number match,
	substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, a first media relative to an image of a unique identifier of the room, a second media relative to a unique identifier of the set-top box, and a third media relative to a physical connection between the set-top box and the display, receive a fourth media relative to a unique identifier of the display, receive a fifth media relative to a welcome page on the display, receive a sixth media relative to a machine-readable optical label that contains information about the status of the technical protocol (see include, but are not limited to, discussion in the rejection of claim 19),
	receive a seventh media relative to guest room spaces within the room (space or contextual information in the room - see include, but are not limited to, Miller: figure 2, paragraph 0019; Korbecki: figures 5-8; Shimy: figures 8-14 and discussion in the rejection of claim 17), 
	establish physical quality assurance of the room based on the first, second, third, fourth, fifth, and sixth media (see include, but are not limited to, similar discussion in the rejection of claim 19), 
	establish furnishings and amenities in the room based on the seventh media( see include, but are not limited to, discussion in the rejection of claim 17, Miller: figures 1-2, 5 paragraph 0019; Korbecki: figures 5-8; Shimy: figures 8-14; Eikhoff: figures 6-16), 
	rendering a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment, 
	annotating the graphical representation of the room with at least one of the first, second, third, fourth, fifth, and sixth media; and
	implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see include, but are not limited to, similar discussion in the rejection of claim 19).

Claims 1, 14-17, 19-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S 20150058909 A1) in view of Korbecki et al. (U.S 2013/0173765 A1) and further in view of King (US 8, 250,601).
Note: all documents that are directly or indirectly incorporated by references in their entireties in Korbecki (see include, but are not limited to, paragraphs 0023, 0025, 0028, 0031, 0052, 0059, 0072) including U.S 2002/0174430 (hereinafter referred to as E430), U.S 2010/0153885 (referred to as Yates), U.S 8,046,801 (referred to as E801), 7,761,892 (referred to as E892), U.S 2011/0069940 (referred to as Shimy), U.S 2005/0251827 (referred to as E827)  are treated as part of the specification of Korbecki (see for example, MPEP 2163.07 b).

Regarding claim 1, Miller discloses a system for entertainment center technical configuration (figures 1, 2, 5), the system comprising: 
	a set-top box (set top box 12) located in a room at a hospitality establishment having a plurality of rooms (figures 1, 3A, 4, paragraphs 0013- 0014), the set-top box including: 
	a housing securing a television input (e.g., TV content signal input 162), a television output (TV output 164), a processor (150), memory (152), and storage (154) therein (see include, but are not limited to, figure 4, paragraphs 0025-0027), 
	a busing architecture (bust architecture 160) communicatively interconnecting the television input, the television output, the processor, the memory, and the storage (see include, but are not limited to, figure 4, paragraphs 0025-0027),
	 the television input configured to receive a source signal from an external source, the television output configured to forward a fully tuned signal to a display, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	execute a technical protocol to make the set- top box and the display ready for use, 
send an installation quality assurance signal relative to the execution of the technical protocol (send an installing quality signal includes status of installing, indicators of status, etc.) see include, but are not limited to, figures 4-5, paragraphs 0025-0031, claim 1); and  
	31a server located remote to the room (property server and/or management server – figure 1, paragraph 0014-0015), to: 
	receive the installation quality assurance signal from the set-top box, establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online (verifying a valid room identification at the set-top box, or Room ID set/check, Room Test result); verifying the room has passed a self-test (verifying valid room identification at the set-top box, or Room ID set/check, Room Test result); verifying the room is free of TV connection issues (e.g., visual with green indicator for connections in the room), HDMI connection issues (e.g., based on color of indicator of connection including HDMI connection 24) , and TV control connection issues (TV control connection issues including whether there is a valid control signal/connection at the set-top box being sent to television output, TV control in effect, TV not under control, TV result, etc. ); verifying that the set-top box satisfies RF specifications (e.g., verifying valid digital channel tuning at the set-top box from the television input, valid signal quality at the set-top box, wireless network connectivity at the set top box, etc.); verifying that Bluetooth® devices are activated, verifying WiFi devices are activated (verifying Bluetooth or other wireless connections/run Wifi check, etc.), and verifying room number match (verifying valid room identification/ID see include, but are not limited to, Miller: figures 1-2, 5, paragraphs 0013-0015, 0019-0021, 0026, 0029 and discussion in “response to arguments” in the last final rejection),
substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, first media relative to an image of the room (receive from a mobile device 34 such as pad or phone, captured image of the room/room identification and status information from set top box), and 32establish physical quality assurance of the room based on the first and other received media, annotating representation of the room with at least one of the first, second, third media, implementing an application configured to provide a user interface and obtaining instructions of a user based on information on screen and annotations (e.g., annotating representation such as room identification, name, letter with data relative to at least one of the installation progress indicator, technical status and the physical quality assurance such as network connectivity, signal quality, etc. at set top box with at least one of the first, second, and third media associated with the room, implementing an application on screen configured to provide a user interface with indicators and obtaining instructions of user based on view and annotations with indicators on the screen - see include, but are not limited to, figures 1-2, 4-5, paragraphs 0004, 0016-0019-0022, 0028-0031 and discussion in “response to arguments” above and in the last final rejection).
	However, Miller does not explicitly disclose the server including: a housing securing inputs, outputs, a processor, memory, and storage therein, a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor; the server receives image of a unique identifier of the room, second media relative to a unique identifier of the set-top box, and third media relative to a physical connection between the set-top box and the display; rendering a map view based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment; and implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations.
	Korbecki discloses server (e.g., role server, cloud server, local server and/or server at the distribution facility, service provider, and/or primary user television equipment device) including: 
	a housing securing inputs, outputs, a processor, memory, and storage therein (a device/box securing inputs, outputs to the other user device /secondary user equipment), a processor/control circuitry/microprocessor, memory, and storage therein – see include, but are not limited to, figures 3-6, paragraphs 0017, 0032-0039, 0052, 0061, 0066; E892: figures 2a-2d; E801: figures 2c, 4-5, 29, 31, col. 31, line 47-col. 32, line 15);
	 a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor (see include, but are not limited to, figures 3-6, paragraphs 0017, 0032-0039, 0052, 0061, 0066, 0071, 0073-0076, ; E892: figures 2a-2d; E801: figures 2c, 4-5, 29, 31, col. 31, line 47-col. 32, line 15).
Korbecki further discloses image taken by one of the user equipment depicting one or more of the other user devices connected to the user equipment device, the identifier of user equipment device, and captured image of any objects in the room, device capabilities, identifier of the room, etc.  are sent to server and the server analyzes the received information and establish physical quality assurance of the room based on the identifier of device, capability of device, connectivity between devices and other data in the room, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test (e.g., for determination access authorization of particular program or for displaying paused program on device in the room); verifying the room is free of TV connection issues, HDMI connection issues, and TV control connection issues (e.g., other device is in range of out of range of the television); verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated (according to determination whether the mobile device is in range or out of range), and verifying room number match (see include, but are not limited to, see include, but are not limited to, figures 5-12, paragraphs 0004-0006, 0035, 0037, 0050, 0052, 0059, 0061, 0063, 0071, 0072, 0076, 0101-0102, 0119, 0134 ; E892: figures 2a-2d; E801: figures 11, 22, 31, 37, 39-40, 43; col. 31, line 47-col. 32, line 15, col. 33, line 44-col. 34, line 17; Shimy: paragraphs 0089, 0090, 93-0095, 0105, 0111, 0113, 0126, 0150-0151). Thus, it would have been obvious to one of ordinary skill in the art that the server receives image/media of a unique identifier of the room (e.g., room number/identifier for child room, living room, parent room, etc.), second media relative to a unique identifier of the set-top box (e.g., media or image or logo, serial number, UUID, etc. relative to unique identifier of user device including set-top box), and third media relative to a physical connection between the set-top box and the display (media relative to path/connection/link/wiring/network topology between the set top box and the display/television and other devices) and establish physical quality assurance of the room based on the first, second, and third media so that the server determines/knows particular devices in the particular room (parent bed room, living room, etc.) and particular device connected with the set top box thereby and other devices in the room to change/authorize/route content to device(s) to particular room, network, location/device based on media/images received relative to the device identifier, room identifier, and connection/link between set top box and television/display as described in Korbecki with incorporated references including Shimy as discussed above (see also “response to arguments” above).
	Korbecki also discloses rendering a map view of the hospitality establishment based on the obtained map data, the map view including representation of the room with at least one of first, second, third media (icon, representation of room/location with quality of connectivity/available is polled/retrieved and display with video being tuned or video chat of the devices being polled/retrieved) and a plurality of other rooms at the hospitality establishment (rendering a map view/user interface and/or network topology on menu of network devices based on the obtained map/location data, the map view/network topology interface including representation of room such as room and plurality of other rooms such bedrooms, guest room, master room, etc. at the network – see include, but are not limited to, Korbecki: figures 5-11, paragraphs 0047, 0066-0067, 0073, 0083-0084, 0088; E208: figure 11, paragraphs 0019, 0070, 0171-0172, 0214-0217; Shimy: paragraphs 0144, 0150, 0158; DeWeese: figures 11,16 and discussion in “response to arguments” above);
	implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (implementing an application location/structure information configured to provide a user interface and obtaining instructions of user on the application and annotations/icons of devices/locations perform settings/selections of device at different rooms/locations in home network – see include, but not limited to, Korbecki: figures 7-8, paragraphs 0083, 0090; Shimy: figures 6-8, 11, 14, paragraphs 0090, 0093, 0105 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller with the teachings as obviously taught by Korbecki in order to yield predictable result such as to effectively target and tailoring content to users based on types of device, location and connectivity of devices in a particular room (see include, but are not limited to, Korbecki: paragraphs 0002-0003, 0006; Shimy: paragraph 0002).
King discloses rendering map view of hospitality establishment based on obtained map data, the map view including a graphical representation of room and a plurality of other rooms, annotating the graphical representation with data; and implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (rendering a map view of hotel with room numbers based on obtained data/room number, the map view including a graphical representation such as number of rooms and a plurality of other rooms, annotating the graphical representation with data of room numbers, and implementing a map application with room numbers configured to provide a user interface with selectable icons for room numbers and obtaining instructions of the user on the interactive/selectable icon on the map view and annotations of room numbers of the hotels-  see include, but are not limited to, figures 3-6, col. 10, line 24-col. 11, line 42, col. 12, lines 30-44, col 14, lines 32-40).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify Miller in view of Korbecki with the teachings including map view including graphical representation and annotating graphical representation as taught by King in order to yield predictable result such as to easily identify and/or navigate through rooms/locations (see for example, King: col. 12, lines 20-61).

Regarding claim 14, Miller in view of Korbecki and King discloses the system as discussed in the rejection of claim 1, and wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, receive a fourth media relative to a unique identifier of the display (unique identifier, serial number of device such as display or television – see include, but are not limited to, Miller: figures 1, 2, paragraphs 0023, 0019; Korbecki: figures 5-8, paragraphs 0075, 0076, 0101; King: figures 1, 5-7) .  

Regarding claim 15, Miller in view of Korbecki and King discloses the system as discussed in the rejection of claim 1, wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a fifth media relative to a welcome page on the display (fifth media relative to a welcome page on the display is read on media relative to ready for setting/assigning or ready for use, reminder, or any page that is display when the display is turned on  – see include, but are not limited to, Miller: figures 2, 5; Korbecki: figures 5-8; Shimy: figures 5-11, 14; King: figures 5-7).  

Regarding claim 16, Miller in view of Korbecki and King discloses the system as discussed in the rejection of claim 1,  wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a sixth media relative to a machine-readable optical label that contains information about a status of the technical protocol (label or information that contain information about the status of the technical protocol such as where device is not in connected with display, whether the device is returned/connected with the display device in the room, etc. - see include, but are not limited to, Miller: figure 2, paragraph 0019; Korbecki: figures 5-8; Shimy: figures 8-14; King: figures 1, 5-7).  

Regarding claim 17, Miller in view of Korbecki and King discloses the system as discussed in the rejection of claim 1, wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a seventh media relative to guest room spaces within the room (space or contextual information in the room - see include, but are not limited to, Miller: figure 2, paragraph 0019; Korbecki: figures 5-8; Shimy: figures 8-14).   

Regarding claim 19, the limitations of a system that correspond to the limitations of claims 1, 14-16 are analyzed as discussed in the rejection of claims 1, 14-16. Particularly, Miller in view of Korbecki and King obviously discloses a system for entertainment center technical configuration, the system comprising: 
	a set-top box located in a room at a hospitality establishment having a plurality of rooms, the set-top box including:
	a housing securing a television input, a television output, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage, 
	the television input configured to receive a source signal from an external source, 
	the television output configured to forward a fully tuned signal to a display, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	execute a technical protocol to make the set- top box and the display ready for use, 
	send an installation quality assurance signal relative to the execution of the technical protocol (see similar discussion in the rejection of claim 1),
	generate a human-readable visual label that contains information about a status of the technical protocol (human-readable visual labels 54); 
	generate a machine-readable optical label (machine-readable optical label 68) that contains information about the status of the technical protocol, the machine-readable optical label includes diagnostic information for escalated and remote trouble shooting about the status of the technical protocol, 
forward, via the television output, the output signal including the human-readable visual label and the machine-readable optical label to the television, and 
dynamically update the human-readable visual label and the machine-readable optical label as a status of the technical protocol changes (see include, but are not limited to, Miller: figures 2, 5, paragraphs 0019-0022, 0027, 0029; Korbecki: figures 7-8); and 
	a server located remote to the room, the server including:
	a housing securing inputs, outputs, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	receive the installation quality assurance signal from the set-top box, 
	establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test; verifying the room is free of TV connection issues, HDMI connection issues , and TV control connection issues; verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated, and verifying room number match,
	substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, a first media relative to an image of a unique identifier of the room, a second media relative to a unique identifier of the set-top box, and a third media relative to a physical connection between the set-top box and the display (see similar discussion in the rejection of claim 1), 
	receive a fourth media relative to a unique identifier of the display (see similar discussion in the rejection of claim 14), 
	receive a fifth media relative to a welcome page on the display (see similar discussion in the rejection of claim 15), and 
	a sixth media relative to a machine-readable optical label that contains information about the status of the technical protocol (see similar discussion in the rejection of claim 16), 
	establish physical quality assurance of the room based on the first, second, third, fourth, fifth, and sixth media, 
	rendering a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment, 
	annotating the graphical representation of the room with at least one of the first, second, third, fourth, fifth, and sixth media; 
	implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see similar discussion in the rejections of claims 1, 14-16 and Korbecki: figures 5-9; King: figures 1, 5-7; Miller: figures 1-2, 5 and discussion in “response to arguments” above).

Regarding claim 20, limitations that corresponds to the limitations of claims 19, 17 are analyzed as discussed in the rejection of claims 19, 17. Particularly, Miller in view of Korbecki and King obviously discloses the system for entertainment center technical configuration, the system comprising: a set-top box located in a room at a hospitality establishment having a plurality of rooms, the set-top box including:
	a housing securing a television input, a television output, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage, 
	the television input configured to receive a source signal from an external source, 
	the television output configured to forward a fully tuned signal to a display, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	execute a technical protocol to make the set- top box and the display ready for use, 
	send an installation quality assurance signal relative to the execution of the technical protocol, 
	generate a human-readable visual label that contains information about the status of the technical protocol; 
	generate a machine-readable optical label that contains information about the status of the technical protocol, the machine-readable optical label includes diagnostic information for escalated and remote trouble shooting about a status of the technical protocol, 
	forward, via the television output, the output signal including the human-readable visual label and the machine-readable optical label to the television, and 
	dynamically update the human-readable visual label and the machine-readable optical label as the status of the technical protocol changes; and a server located remote to the room, the server including:
	a housing securing inputs, outputs, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	receive the installation quality assurance signal from the set-top box, 
	establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test; verifying the room is free of TV connection issues, HDMI connection issues , and TV control connection issues; verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated, and verifying room number match,
	substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, a first media relative to an image of a unique identifier of the room, a second media relative to a unique identifier of the set-top box, and a third media relative to a physical connection between the set-top box and the display, receive a fourth media relative to a unique identifier of the display, receive a fifth media relative to a welcome page on the display, receive a sixth media relative to a machine-readable optical label that contains information about the status of the technical protocol (see include, but are not limited to, discussion in the rejection of claim 19),
	receive a seventh media relative to guest room spaces within the room (space or contextual information in the room - see include, but are not limited to, Miller: figure 2, paragraph 0019; Korbecki: figures 5-8; Shimy: figures 8-14 and discussion in the rejection of claim 17), 
	establish physical quality assurance of the room based on the first, second, third, fourth, fifth, and sixth media (see include, but are not limited to, similar discussion in the rejection of claim 19), 
	establish furnishings and amenities in the room based on the seventh media( see include, but are not limited to, discussion in the rejection of claim 17, Miller: figures 1-2, 5 paragraph 0019; Korbecki: figures 5-8; Shimy: figures 8-14; King: figures 1, 5-7), 
	rendering a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment, 
	annotating the graphical representation of the room with at least one of the first, second, third, fourth, fifth, and sixth media; 
	implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see include, but are not limited to, similar discussion in the rejection of claim 19).

Claims 1-11, 13-15, 17-18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (U.S 2007/0157281 –referred to as E281)  in view of Korbecki et al. (U.S 2013/0173765 A1) and further in view of Eikhoff (U.S 2016/0110916 A1).
Note: all documents that are directly or indirectly incorporated by references in their entireties in Korbecki (see include, but are not limited to, paragraphs 0023, 0025, 0028, 0031, 0052, 0059, 0072) including U.S 2002/0174430 (hereinafter referred to as E430), U.S 2010/0153885 (referred to as Yates), U.S 8,046,801 (referred to as E801), 7,761,892 (referred to as E892), U.S 2011/0069940 (referred to as Shimy), U.S 2005/0251827 (referred to as E827)  are treated as part of the specification of Korbecki (see for example, MPEP 2163.07 b).
Similarly, all documents that are directly or indirectly incorporated by references as listed in E281 (paragraphs 0056, 0131, 0167, 0169) including Ser. No. 09/354,344 (corresponding to U.S 2005/0028208 –referred to as E208, which has Ser. No. 09/332,244 (corresponding to U.S 2003/0149988 –referred to as E988) incorporated by reference in its entirety- see E208: paragraph 0017) are treated as part of the specification of E281.

Regarding claim 1, E281 discloses a system for entertainment center technical configuration (system for entertainment center technical configuring devices for a group, configuration connection and status of devices in group, parental control/profile setting - figures 1, 11a-11b, 12c, 12i, 12e, paragraphs 0137, 0200; E208: paragraphs 0019, 0023-0025), the system comprising: 
	a set-top box located in a room at a hospitality establishment having a plurality of rooms (e.g., set-top box of user equipment device located in a child room, guest room, etc. in a building/home that has plurality of rooms – figures 2, 6-7, 11a, 12i, 14, paragraphs 0123, 0125), the set-top box including: 
	a housing securing a television input (e.g., TV input connected to link server and/or video source), a television output (TV output to display/television), a processor (processing circuitry/control circuitry), memory (memory/ROM), and storage (digital storage/storage device) therein (see include, but are not limited to, figure 6, paragraphs 0025-0027, 0089, 0116, E208: figure 4, paragraph 0082), 
	a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage (see include, but are not limited to, figure 6, paragraphs 0025-0027, 0089, 0116, E208: figure 4, paragraph 0082),
	 the television input configured to receive a source signal from an external source (source signal from server, distribution facility, and/or program video other user equipment device), the television output configured to forward a fully tuned signal to a display (television output configured to forward selected program to display/television), and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: execute a technical protocol to make the set- top box and the display ready for use, send an installation quality assurance signal relative to the execution of the technical protocol (send an configuration/settings quality signal includes available device and status of connection of devices in the network and/or group - see include, but are not limited to, figures 1, 6, paragraphs figure 6, paragraphs 0025-0027, 0089, 0116, 0137, 0162, 0174, 0200; E208: figures 2c, 4, 11, 17, 18, 22, paragraphs 0019, 0023-0025, 0171-0172); and  
	31a server located remote to the room (local server, server in distribution and/or server/primary user equipment in parent room that controls devices in other rooms), the server including:
	a housing securing inputs, outputs, a processor, memory, and storage therein (a device/box securing inputs, outputs to the other user equipment devices /secondary user equipment), a processor/control circuitry/microprocessor, memory, and storage therein – see include, but are not limited to, E281: figures 1, 6, 7, 9, 11a, paragraphs 0084, 0086-0089,0112, 0119, 0125, 0206; E208: figures 2c, 4-5, 29, 31, paragraphs 0079, 0186; E988: figures 2a-2d, paragraphs 0077, 0109);
	 a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor (see include, but are not limited to, figures 1, 6, 9, 11a, 12o, paragraphs 0078, 0089, 0096, 0116;  E208: figures 2c, 4-5, 29, 31, paragraphs 0073, 0096; E988: figures 2a-2d, paragraphs 0067, 0069, 0114, 0158-0159) to:
	receive the installation quality assurance signal from the set-top box (receiving settings, configuration, quality/format settings, request to join the group, location assigning, etc. from the set-top box – see include, but are not limited to, figure 14, paragraphs 0153, 0176, 0186-0188, 0190, 0195, 0204-0206; E208: figures 15-21, 39-40,43; E988: figure 5 and discussion in “response to arguments” above), 
establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test; verifying the room is free of TV connection issues, HDMI connection issues , and TV control connection issues; verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated, and verifying room number match, (establish/register/add settings quality assurance of the room based on the setting signal/request, including at least one of the task of verifying identifier such as name of the room assigned to device is power on, the identification of room is registered/belong to the group, set-top box is registered, etc. -see include, but are not limited to, figure 14, paragraphs 0133-0134, 0153, 0176, 0186-0188, 0190, 0195, 0200, 0204-0210; E208: figures 15-21, 39-40,43; E988: figure 5 and discussion in “response to arguments” above);
substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, request of configuration and settings and/or uploaded content of unique identifier of the room (e.g., assigned room name/identifier), second data relative to  identifier of the set top box (serial number or suitable number of individual user equipment), and third data to physical connection between the set top box and the display (connection between the user equipment device and television), (see also discussion in “response to arguments” above); 
establish physical quality assurance of the room based on the first, second, and third data (e.g., after settings and set top box is added and display/television is ready for use, receive from remote control device or mobile device located within the room, identification/name of the room, serial number/identifier of individual user equipment and the connection of devices that are available/power on in home and in the group and establish/provide physical quality assurance of the room based on the assigned room identifier, identifier of user equipment and the available of the user equipment and display/television in the group – see include, but are not limited to, figures 120, 12p, 13-18, paragraphs 0084, 0102, 0119-0120, 0133-0134, 0153, 0157, 0163, 0174, 0185-0188, 0190, 0195, 0200, 0204-0210; E208: figures 15-21, 39-40,43 and discussion in “response to arguments” above),
rendering a map view of the hospitality establishment based on obtained map data, the map view including representation of the room and a plurality of other rooms at the hospitality establishment (map/list view of devices in group based on obtained map/topology data, the map/list view including representation of the rooms such as room names and locations – see include, but are not limited to, figures 7-10, 12d, 12l-13, 15), 
annotating the representation of the room with at least one of the first, second, third media (see include, but are not limited to, E281: figures 7-10, 12d, 12l-13, 15, paragraph 0195,; E208: figure 11, paragraphs 0171-0172; DeWeese: figures 11, 16); and
implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see include, but not limited to, E281: figures 12i, 12m, 12p, 15, paragraphs 0119-0123, 0133, 0138, 0141; E827: figures 11, 13-14, 28 and discussion in “response to arguments” above).
E281 further discloses capture device associated with user device that captures media and uploaded to server or other user equipment device (see include, but are not limited to, figures 14, 16, paragraphs 0195, 0186b 0189-0190). However, E281 does not explicitly disclose the receive from a proximate wireless-enabled interactive programmable device located within the room, first media relative to an image of a unique identifier of the room, second media relative to a unique identifier of set top box, and third media relative to a physical connection between the set-top box and the display and graphical representation.
Korbecki also discloses server (e.g., role server, cloud server, local server and/or server at the distribution facility, service provider, and/or primary user television equipment device) including: 
	a housing securing inputs, outputs, a processor, memory, and storage therein (a device/box securing inputs, outputs to the other user device /secondary user equipment), a processor/control circuitry/microprocessor, memory, and storage therein – see include, but are not limited to, figures 3-6, paragraphs 0017, 0032-0039, 0052, 0061, 0066; E892: figures 2a-2d; E801: figures 2c, 4-5, 29, 31, col. 31, line 47-col. 32, line 15);
	 a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor (see include, but are not limited to, figures 3-6, paragraphs 0017, 0032-0039, 0052, 0061, 0066, 0071, 0073-0076, ; E892: figures 2a-2d; E801: figures 2c, 4-5, 29, 31, col. 31, line 47-col. 32, line 15).
Korbecki further discloses image taken by one of the user equipment depicting one or more of the other user devices connected to the user equipment device, the identifier of user equipment device, and captured image of any objects in the room, device capabilities, identifier of the room, etc. are sent to server and the server analyzes the received information and establish physical quality assurance of the room based on the identifier of device, capability of device, connectivity between devices and other data in the room, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test (e.g., for determination access authorization of particular program or for displaying paused program on device in the room); verifying the room is free of TV connection issues, HDMI connection issues, and TV control connection issues (e.g., other device is in range of out of range of the television); verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated (according to determination whether the mobile device is in range or out of range), and verifying room number match (see include, but are not limited to, see include, but are not limited to, figures 5-12, paragraphs 0005-0006, 0035, 0036-0037, 0047, 0050, 0052, 0059, 0061, 0063, 0071, 0101-0102, 0119, 0134 ; E892: figures 2a-2d; E801: figures 11, 22, 31, 37, 39-40, 43; col. 31, line 47-col. 32, line 15, col. 33, line 44-col. 34, line 17; Shimy: paragraphs 0051, 0059, 0082, 0089, 0090, 93-0095, 0105, 0110, 0111, 0113, 0126, 0150-0151, 0174, and discussion in “response to arguments” above). Thus, it would have been obvious to one of ordinary skill in the art that the server receives image/media of a unique identifier of the room (e.g., room number/identifier for child room, living room, parent room, etc.), second media relative to a unique identifier of the set-top box (e.g., media or image or logo, serial number, UUID, etc. relative to unique identifier of user device including set-top box), and third media relative to a physical connection between the set-top box and the display (media relative to path/connection/link/wiring/network topology between the set top box and the display/television and other devices) and establish physical quality assurance of the room based on the first, second, and third media so that the server determines/knows particular devices in the particular room (parent bed room, living room, etc.) and particular device connected with the set top box thereby and other devices in the room to change/authorize/route content to device(s) to particular room, network, location/device based on media/images received relative to the device identifier, room identifier, and connection/link between set top box and television/display as described in Korbecki with incorporated references including Shimy as discussed above and see also “response to arguments”).
In addition to E281, Korbecki also discloses implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (implementing an application location/structure information configured to provide a user interface and obtaining instructions of user on the application and annotations/icons of devices/locations perform settings/selections of device at different rooms/locations in home network – see include, but not limited to, Korbecki: figures 7-8, paragraphs 0083, 0090; Shimy: figures 6-8, 11, 14, paragraphs 0090, 0093, 0105 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify E281 with the teachings including receiving media relative identifier of the room, media relative to identifier of set top box/user device, media relative to a physical connection between the set-top box and the display/television as obviously taught by Korbecki in order to yield predictable result such as to effectively target and tailoring content to users based on types of device, location and connectivity of devices in a particular room (see include, but are not limited to, Korbecki: paragraphs 0002-0003, 0006; Shimy: paragraph 0002).
Eikhoff discloses rendering may view of hospitality establishment based on obtained map data, the map view including a graphical representation, annotating the graphical representation with at least one of first, second, third media; and 
in addition to E281 and Korbecki, Eikhoff also discloses implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see include, but are not limited to, Eikhoff: figures 6-13, paragraphs 0078-0080, claims 6, 8, 10).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify E281 in view of Korbecki with the teachings including map view including graphical representation and annotating graphical representation as taught by Eikhoff in order to yield predictable result such as to easily identify and/or navigate through rooms/locations.

Regarding claim 2, E281 in view of Korbecki and Eikhoff further discloses wherein the hospitality establishment is selected from the group consisting of furnished multi-family residences, dormitories, lodging establishments, hotels, hospitals, and multi-unit environments (see include, but are not limited to, E281: figures 7-10, 12l, 13, 15; Korbecki: paragraphs 0047, 0066-0067; Eikhoff: figure 6-9, paragraphs 0014-0015).

Regarding claim 3, E281 in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to render a 3-D perspective view of the hospitality establishment (see include, but are not limited to, Korbecki: paragraphs 0039, 0041, 0142’ Eikhoff: figures 6-9, paragraphs 0078-0083).

Regarding claim 4, E281 in view of Korbecki and Eikhoff further discloses the system as recited in claim 1, wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to render a multi-floor view of the hospitality establishment (see include, but are not limited to, E281: figures 12d, 12l-15, paragraph 0125; Korbecki: paragraphs 0047, 0066-0067; Eikhoff: figure 6-17, paragraphs 0014-0015).

Regarding claim 5, E281 in view of Korbecki and Eikhoff further discloses the system as recited in claim 1, wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to render a 2-D top plan view of at least a portion of the hospitality establishment (see include, but are not limited to, E281: figures 12d, 12l-15, paragraph 0125; Korbecki: paragraphs 0039, 0041, 0142’ Eikhoff: figures 6-17, paragraphs 0078-0083).

Regarding claim 6, E281 in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to render a map view of a floor of the hospitality establishment (see include, but are not limited to, E281: figures 7-9, 12l-15; Korbecki: paragraphs 0039, 0041, 0142; Eikhoff: figures 6-16, paragraphs 0078-0083).

Regarding claim 7, E281 in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to at least partially integrate at least one of the first, second, and third media into the graphical representation of the room (see include, but are not limited to, E281: figures 12l-18; Korbecki: figures 5-9; Eikhoff: figures 6-9).

Regarding claim 8, E281 in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to at least partially combine at least one of the first, second, and third media with the graphical representation of the room (see include, but are not limited to, E281: figures 12l-18; Korbecki: figures 1, 5-9; Shimy: figures 6-9; Eikhoff: figures 6-9)..

Regarding claim 9, E281 in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to annotate the graphical representation of the room with data relative to the installation quality assurance (see include, but are not limited to, E281: figures 12l-18; Korbecki: figures 1, 5-9; Shimy: figures 6-9; Eikhoff: figures 6-9).

Regarding claim 10, E281 in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to annotate the graphical representation of the room with data relative to the physical quality assurance (see include, but are not limited to, E281: figures 12l-18; Korbecki: figures 1, 5-9; Shimy: figures 6-9; Eikhoff: figures 6-9).

Regarding claim 11, E281 in view of Korbecki and Eikhoff further discloses wherein the proximate wireless-enabled interactive programmable device comprises a device selected from the group consisting of personal computers, laptops, tablet computers, smart phones, and smart watches (see include, but are not limited to, E281: figures6-10; Korbecki: figures 5-10; Shimy: figures 8-13).

Regarding claim 13, E281 in view of Korbecki and Eikhoff further disclose capture any image based in contextual information in a room or room ID set (see include, but are not limited to, E281, figures 7-10, 12l-15; Korbecki: paragraphs 0035, 0076, 0102, 0119, 0134; Eikhoff; figures 6-16). Thus, it would have been obvious to one of ordinary skill in the art to incorporate that captured image of contextual information comprises an image of a room number on a door of the room in order to identify a room based on number.  

Regarding claim 14, E281 in view of Korbecki and Eikhoff further wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, receive a fourth media relative to a unique identifier of the display (unique identifier, serial number of device such as display or television – see include, but are not limited to, E281: figures 7-10, 12l-15, paragraphs 0133-0134; Korbecki: figures 5-8, paragraphs 0075, 0076, 0101; Eikhoff: figures 6-9) .  

Regarding claim 15, E281 in view of Korbecki and Eikhoff further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a fifth media relative to a welcome page on the display (fifth media relative to a welcome page on the display is read on media relative to ready for setting/assigning or ready for use, reminder, or any page that is display when the display is turned on  – see include, but are not limited to, E281: figures 12d-18; Korbecki: figures 5-8; Shimy: figures 5-11, 14).  

Regarding claim 17, E281 in view of Korbecki and Eikhoff  further discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a seventh media relative to guest room spaces within the room (space or contextual information in the room - see include, but are not limited to, E281: figures 7-10, 12l-15, paragraphs 0119-0120, 0123; Korbecki: figures 5-8; Shimy: figures 8-14).   

Regarding claim 18, E281 in view of Korbecki and Eikhoff further discloses providing image and/or media of contextual information relative to the room including particular region, object in the room - see include, but are not limited to, E281: figures 7-10, 12l-18, paragraphs 0119-0120, 0123; Korbecki: figures 5-8, paragraphs 0035, 0076, 0102, 0119, 0174; Shimy: figures 8-14, paragraphs 0053, 0087, 0090, 0094-0095; Eikhoff: figures 6-16, paragraphs 0078-0085, 100). Thus, it would have been obvious to one of ordinary skill in the art to incorporate that wherein the seventh media relative to guest room spaces within the room further comprises audiovisual media of the room selected from the group consisting of bathroom area audiovisual media, dressing area audiovisual media, clothes storage area audiovisual media, sleeping area audiovisual media, work area audiovisual media, entry area audiovisual media, window view audiovisual media, and hallway area audiovisual media in order to identify particular area/region in the room.  

Claims 16 and 19-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (U.S 2007/0157281 –referred to as E281 ) in view of Korbecki et al. (U.S 2013/0173765 A1) and Eikhoff as applied to claim 1 and further in view of Butler et al.(U.S 2014/0288761 A1).

Regarding claim 16, E281 in view of Korbecki and Eikhoff discloses wherein the processor-executable instructions of the server further comprise processor-executable instructions that, when executed, cause the processor to substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from the proximate wireless-enabled interactive programmable device located within the room, receive a sixth media relative to  information that contains information about a status of the technical protocol (information that contain information about the status of the technical protocol such as where device is not in connected with display, whether the device is returned/connected with the display device in the room, device is not available, etc. - see include, but are not limited to, Korbecki: figures 5-8; Shimy: figures 8-14; E281: figures 12l-15, paragraphs 0196, 0200, 0225).  
	E281 does not explicitly disclose the information is machine-readable optical label.
Butler discloses processor to: receive media relative to a machine-readable visual label (e.g., barcode image) that contains information about status of technical protocol (see include, but are not limited to, figures 1, 3-4, abstract, paragraphs 0005-0006, 0016-0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify E281 with teachings including machine readable optical label in order to yield predictable result such as to provide improved system and method that facilitate automatic retrieval of troubleshooting information corresponding to the diagnostic trouble code (paragraphs 0002-0003). 

Regarding claim 19, the limitations of a system that correspond to the limitations of claims 1, 14-16 are analyzed as discussed in the rejection of claims 1, 14-16. Particularly, E281 in view of Korbecki and Eikhoff and Butler obviously discloses a system for entertainment center technical configuration, the system comprising: 
	a set-top box located in a room at a hospitality establishment having a plurality of rooms, the set-top box including:
	a housing securing a television input, a television output, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage, 
	the television input configured to receive a source signal from an external source, 
	the television output configured to forward a fully tuned signal to a display, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	execute a technical protocol to make the set- top box and the display ready for use, 
	send an installation quality assurance signal relative to the execution of the technical protocol (see similar discussion in the rejection of claim 1),
	generate a human-readable visual label that contains information about the status of the technical protocol (human readable label such as room name/location, device name, etc. that displays on graphical user interface as is readable by human/user - see include, but are not limited to, E281: figures 12l-15); 
	generate a machine-readable optical label that contains information about a status of the technical protocol, the machine-readable optical label includes diagnostic information for escalated and remote trouble shooting about the status of the technical protocol, 
forward, via the television output, the output signal including the human-readable visual label and the machine-readable optical label to the television, and 
dynamically update the human-readable visual label and the machine-readable optical label as a status of the technical protocol changes (see include, but are not limited to, Butler: figures 1, 3-4, abstract, paragraphs 0005-0006, 0016-0024; Korbecki: figures 7-8; E281: figures 12l-15); and 
	a server located remote to the room, the server including:
	a housing securing inputs, outputs, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	receive the installation quality assurance signal from the set-top box, 
	establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test (e.g., for determination access authorization of particular program or for displaying paused program on device in the room); verifying the room is free of TV connection issues, HDMI connection issues, and TV control connection issues (e.g., other device is in range of out of range of the television); verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated (according to determination whether the mobile device is in range or out of range), and verifying room number match,
	substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, a first media relative to an image of a unique identifier of the room, a second media relative to a unique identifier of the set-top box, and a third media relative to a physical connection between the set-top box and the display (see similar discussion in the rejection of claim 1), 
	receive a fourth media relative to a unique identifier of the display (see similar discussion in the rejection of claim 14), 
	receive a fifth media relative to a welcome page on the display (see similar discussion in the rejection of claim 15), and 
	sixth a media relative to a machine-readable optical label that contains information about the status of the technical protocol (see similar discussion in the rejection of claim 16), 
	establish physical quality assurance of the room based on the first, second, third, fourth, fifth, and sixth media, 
	rendering a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment, and 
	annotating the graphical representation of the room with at least one of the first, second, third, fourth, fifth, and sixth media;
	implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see similar discussion in the rejections of claims 1, 14-16 and Korbecki: figures 5-9; Eikhoff: figures 6-16; Miller: figures 1-2, 5).

Regarding claim 20, limitations that corresponds to the limitations of claims 19, 17 are analyzed as discussed in the rejection of claims 19, 17. Particularly, E281 in view of Korbecki and Eikhoff and Butler obviously discloses the system for entertainment center technical configuration, the system comprising: a set-top box located in a room at a hospitality establishment having a plurality of rooms, the set-top box including:
	a housing securing a television input, a television output, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the television input, the television output, the processor, the memory, and the storage, 
	the television input configured to receive a source signal from an external source, 
	the television output configured to forward a fully tuned signal to a display, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	execute a technical protocol to make the set- top box and the display ready for use, 
	send an installation quality assurance signal relative to the execution of the technical protocol, 
	generate a human-readable visual label that contains information about a status of the technical protocol; 
	generate a machine-readable optical label that contains information about the status of the technical protocol, the machine-readable optical label includes diagnostic information for escalated and remote trouble shooting about the status of the technical protocol, 
	forward, via the television output, the output signal including the human-readable visual label and the machine-readable optical label to the television, and 
	dynamically update the human-readable visual label and the machine-readable optical label as the status of the technical protocol changes; and a server located remote to the room, the server including:
	a housing securing inputs, the outputs, a processor, memory, and storage therein, 
	a busing architecture communicatively interconnecting the inputs, outputs, the processor, the memory, and the storage, and 
	the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
	receive the installation quality assurance signal from the set-top box, 
	establish installation quality assurance of the room based on the installation quality assurance signal, wherein the installation quality assurance further comprises at least one task selected from the group consisting of verifying the room is online; verifying the room has passed a self-test (e.g., for determination access authorization of particular program or for displaying paused program on device in the room); verifying the room is free of TV connection issues, HDMI connection issues, and TV control connection issues (e.g., other device is in range of out of range of the television); verifying that the set-top box satisfies RF specifications; verifying that Bluetooth® devices are activated, verifying WiFi devices are activated (according to determination whether the mobile device is in range or out of range), and verifying room number match,
	substantially contemporaneously with the execution of the technical protocol to make the set-top box and the display ready for use, receive from a proximate wireless-enabled interactive programmable device located within the room, a first media relative to an image of a unique identifier of the room, a second media relative to a unique identifier of the set-top box, and a third media relative to a physical connection between the set-top box and the display, receive a fourth media relative to a unique identifier of the display, receive a fifth media relative to a welcome page on the display, receive a sixth media relative to a machine-readable optical label that contains information about the status of the technical protocol (see include, but are not limited to, discussion in the rejection of claim 19),
	receive a seventh media relative to guest room spaces within the room (space or contextual information in the room - see include, but are not limited to, E281: paragraphs 0119-0120, 0123, figures 7-10, 12l-5; Korbecki: figures 5-8; Shimy: figures 8-14 and discussion in the rejection of claim 17), 
	establish physical quality assurance of the room based on the first, second, third, fourth, fifth, and sixth media (see include, but are not limited to, similar discussion in the rejection of claim 19), 
	establish furnishings and amenities in the room based on the seventh media ( see include, but are not limited to, discussion in the rejection of claim 17, E281: figures 7-10, 12l-15, paragraphs 0119-0120, 0123; Korbecki: figures 5-8; Shimy: figures 8-14; Eikhoff: figures 6-16), 
	rendering a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment, and 
	annotating the graphical representation of the room with at least one of the first, second, third, fourth, fifth, and sixth media; and
	implementing a map application configured to provide a user interface and obtaining instructions of a user on the map view and annotations (see include, but are not limited to, similar discussion in the rejection of claim 19).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cline et al. (US 20140114931) discloses management of annotated location aware assets.
	Knutson et al. (US 20090322874) discloses system and method for remote surveillance.
	Sakai (US 7596640) discloses computer program product for management connections.
	Cunningham et al. (US 20070204231) discloses network map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 22, 2021